Citation Nr: 1315610	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  04-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal is currently under the jurisdiction of the North Little Rock RO. 

This matter was remanded in July 2007 and October 2008.  The Board denied the claim in May 2009.  In December 2009, the Board vacated the May 2009 denial and remanded the claim for further development.  The claim was remanded again in September 2010 and June 2012.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.

REMAND

In an April 2013 statement, the Veteran requested a videoconference hearing before a Veterans Law Judge.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  

A remand of the present appeal is necessary to afford the Veteran his requested hearing.  In this regard, the Board notes that, although the Veteran's appeal is currently under the jurisdiction of the RO in North Little Rock, Arkansas, the Veteran appears to have recently moved to Oklahoma.  Accordingly, on remand, the Veteran's current address should be confirmed, and any transfer of his claims folder deemed necessary by the confirmation of the location of his current residence should be effectuated.  
Accordingly, the case is REMANDED to the RO for the following action:

1.  Confirm the location of the Veteran's current residence.  Once this has been completed, effectuate any necessary transfer of the jurisdiction of his appeal to the appropriate RO.  

2.  Thereafter, the Veteran should be scheduled for a videoconference hearing before a VLJ.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

